Title: Daniel Brent to Thomas Jefferson, 15 May 1818
From: Brent, Daniel
To: Jefferson, Thomas


          
            Dear Sir,
            washington, Dept of State,
May 15. 1818.
          
          I have just had the Honor to receive your note of the 12th, enclosing an open Letter for mr Gallatin at Paris, which I immediately sealed, and one for mr Beasley at Havre, and requesting that I would give these Letters a Conveyance, with the public Despatches.
          I have the satisfaction to inform you that they will forthwith be sent to the Collector of the Customs at Baltimore, with a request to him from this Department, that he will forward them by the earliest opportunity he may have to their respective destinations.
          I have the Honour to remain, with sentiments of the greatest respect & Esteem,
          
            Dear Sir, your obedt & very humble servt
            Daniel Brent.
          
        